OFFICE OF THE COMPTROLLER OF THE CURRENCY Washington, D.C.20219 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August21, 2007 1ST CENTURY BANK, NATIONAL ASSOCIATION (Exact name of registrant as specified in its charter) United States 20-0356618 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) OCC Charter Number: 24442 1875 Century Park East, Suite 1400 Los Angeles, California 90067 (Address of principal executive offices and zip code) Bank’s telephone number, including area code: 310-270-9500 Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers (b) On August 20, 2007, Ms. Daisy Lee joined 1st Century Bank, N.A. as its Vice President, Controller.Ms. Lee joins us with a strong background in finance and accounting.She commenced her career with PricewaterhouseCoopers, LLP and was promoted to Audit Manager after five years of service.She then moved to the Toyota Motor Credit Corporation as a Financial Analyst before joining Vineyard Bank.During the past four years at Vineyard Bank she was responsible for financial reporting and most recently has been responsible for planning and forecasting. Daisy is a Certified Public Accountant and Information Systems Auditor. Daisy obtained her Bachelor of Science degree from the University of Southern California majoring in accounting. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended and as adopted by the Office of the Comptroller of the Currency, the Bank has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. 1st Century Bank, National Association Dated: August 21, 2007 By: /s/ Jason P. DiNapoli Jason P. DiNapoli President and Chief Operating Officer
